J-A04044-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA
                             Appellee

                        v.

    FELIX ANTONIO SALAZAR

                             Appellant                No. 1745 MDA 2016


              Appeal from the Judgment of Sentence May 17, 2016
                 In the Court of Common Pleas of Berks County
              Criminal Division at No(s): CP-06-CR-0004977-2014


BEFORE: STABILE, J., NICHOLS, J., AND RANSOM, J.*

MEMORANDUM BY RANSOM, J.:                            FILED MARCH 27, 2018

        Appellant, Felix Salazar, appeals from the judgment of sentence entered

May 17, 2016, after a jury convicted him of rape by forcible compulsion, rape

by threat of forcible compulsion, rape of a child, intimidation of a witness or

victim to refrain from reporting, intimidation of a witness or victim to withhold

information, intimidation in a child abuse case, conspiracy to commit

intimidation of a witness or victim to refrain from reporting, conspiracy to

commit intimidation of a witness or victim to withhold information, indecent

exposure, corruption of minors – defendant age 18 or above, and corruption

of minors, generally.1 We affirm.


____________________________________________


118 Pa.C.S. §§ 3121(a)(1), 3121(a)(2), 3121(c), 4952(a)(1), 4952(a)(3),
4958(a)(2)(ii), 903 (both conspiracy), 3127(a), 6301(a)(1)(ii), and
6301(a)(1), respectively.


*Retired Senior Judge Assigned to the Superior Court
J-A04044-17



       The victim, L.C., was born in March 2000; her mother, M.C., and

Appellant’s girlfriend, V.G., are sisters. Notes of Testimony Trial (N. T. Trial)

at 200; Trial Court Opinion (TCO), 3/22/17, at 3-4. In 2013, L.C. disclosed to

M.C. that she had been sexually assaulted by Appellant multiple times when

she was between the ages of four and twelve years old and that the abuse

began while she lived in New York before moving to Pennsylvania in 2006.

After L.C. gave a written statement to police, Appellant left the United States

for the Dominican Republic.

       V.G. called M.C. “two or three times” offering her money if L.C. and M.C.

would agree to retract their allegations against Appellant. N. T. Trial at 205-

07; TCO at 4. After M.C. told the police about V.G.’s offer, at the direction of

investigators, M.C. had three recorded telephone conversations with V.G.

regarding the payment of funds in return for dropping the charges.       After a

few months, L.C.’s family received a promissory note, signed by Appellant and

prepared in the Dominican Republic, promising to pay $40,000 for L.C.’s

education. Shortly thereafter, Appellant returned to the United States and

was arrested.

       At trial, L.C. provided a detailed account of her abuse. In addition, she

testified that, while the abuse was ongoing, Appellant would “say not to tell

anyone and if [she] did, then something bad would happen.” N. T. Trial at

115.

       During cross-examination, defense counsel directed L.C. to a specific

paragraph in her written statement to law enforcement:

                                      -2-
J-A04044-17


       Q     And there you wrote, I don’t know my exact age at any
       point, is that what you wrote in that statement?

       A      Yes.

N. T. Trial at 164. During re-direct, the Commonwealth requested L.C. read

her entire statement to the jury in order to provide context for that paragraph.

Appellant objected, contending:           “The rest of the statement doesn’t say

anything about the one paragraph I asked about, it’s all different stuff again.”

Id. at 180-81. The trial court overruled Appellant’s objection and permitted

L.C. to read her statement, in which she had also written that she knew that

the sexual abuse began in 2004 while she still resided in New York.

       Also during trial, after M.C. testified about the content of the recorded

phone calls between herself and V.G., N. T. Trial at 205-10, transcripts of all

three calls were provided to the jury. Commonwealth’s Ex. 18-20.2 M.C. also

testified about receiving the promissory note, and the promissory note itself

was admitted into evidence. Commonwealth’s Ex. 15; N. T. Trial at 211-13.

She further stated that she recognized the signature on the promissory note

as Appellant’s, and the handwriting on the envelope in which it was mailed to

her as V.G.’s.




____________________________________________


2 All three recorded telephone calls were conducted in Spanish. Transcripts of
the translations of the conversations into English were given to the jury.
Commonwealth’s Ex. 18 transcribes a recorded call from May 19, 2014;
Commonwealth’s Ex. 19 transcribes a recorded call from May 30, 2014; and
Commonwealth’s Ex. 20 transcribes a recorded call from June 3, 2014.



                                           -3-
J-A04044-17



       V.G. exercised her right not to incriminate herself and did not testify at

Appellant’s trial. Appellant, however, did testify in his own defense and denied

L.C.’s allegations against him.         Nevertheless, he admitted to executing a

promissory note to pay $40,000 for L.C.’s education, although he never

expected actually to give L.C.’s family any money, because V.G. “told” him

“how to word” it and to sign it. N. T. Trial at 334-35, 339.3

       After the guilty verdict on November 19, 2015, Appellant was sentenced

on May 17, 2016, to eleven to twenty-two years of confinement followed by

ten years of probation.         On May 27, 2016, Appellant filed a motion to

reconsider and modify sentence and a post-sentence motion for new trial

and/or arrest of judgment and/or judgment of acquittal. On September 26,

2017, all post-sentence motions were denied, with the exception of the trial

court’s grant of Appellant’s request to be allowed computers and internet

access when released on probation.

       Appellant timely appealed and filed a court-ordered Pa.R.A.P. 1925(b)

statement of errors complained of on appeal.            The trial court issued a

responsive opinion.

       Appellant now raises the following issues on appeal:

       I.   Did the trial court abuse its discretion where, after a limited
       and entirely accurate reference during cross-examination to
____________________________________________


3 When asked why he signed the promissory note, Appellant stated that he
wanted to stop the “harassing” calls to V.G., because “her diabetes went down
to 56, [V.G.] was about to die,” although he did not know at the time he
executed the note that detectives had not yet spoken with V.G. N. T. Trial at
333-34.

                                           -4-
J-A04044-17


     [L.C.]’s written statement, it permitted the Commonwealth to
     introduce the entire statement pursuant to an erroneous reading
     of Pa.R.E. 106?

     II.   Where phone calls between [V.G.] and [M.C.] were not in
     furtherance of a conspiracy, and contained irrelevant and
     prejudicial hearsay, did the trial court abuse its discretion by
     permitting the jury to hear the calls in their entirety?

     III. Was the evidence insufficient to sustain three counts each
     of intimidation of a witness and conspiracy to commit the same
     where it demonstrated only financial inducement and vague
     statements that if others learned of the charged abuse, something
     bad would happen?

Appellant’s Brief at 5 (suggested answers omitted).

              Standard of Review for Admission of Evidence

     Because Appellant’s first two issues concern the admission of evidence,

we begin by noting the standard of review for the admission of evidence:

     Questions regarding the admissibility or exclusion of evidence are
     also subject to the abuse of discretion standard of review.
     Pennsylvania trial judges enjoy broad discretion regarding the
     admissibility of potentially misleading and confusing evidence.
     Relevance is a threshold consideration in determining the
     admissibility of evidence. A trial court may, however, properly
     exclude evidence if its probative value is substantially outweighed
     by the danger of unfair prejudice. Generally, for the purposes of
     this evidentiary rule, “prejudice” means an undue tendency to
     suggest a decision on an improper basis.            The erroneous
     admission of harmful or prejudicial evidence constitutes reversible
     error.

Partlow v. Gray, 165 A.3d 1013, 1016–17 (Pa. Super. 2017) (citation

omitted).

                     Admission of L.C.’s Statement

     Appellant first contends that “[t]he trial court abused its discretion by

permitting the Commonwealth to introduce the entirety of L.C.’s written


                                    -5-
J-A04044-17



statement to law enforcement based on an erroneous reading of Pa.R.E. 106.”

Appellant’s Brief at 10. Appellant refers to his questions to L.C. as “cursory,”

adding that they “did not mischaracterize any part of the statement.” Id. He

continues that “[t]he Commonwealth never identified how [Appellant’s] trial

counsel’s questions were misleading or how introduction of L.C.’s statement

in its entirety would have put the questions and her answers in context.” Id.

at 11. He further argues that “[t]he portions of the statement outside of that

introduced by Appellant were offered as a prior consistent statement and

were, therefore, inadmissible hearsay.” Id.

      Pa.R.E. 106 states, in its entirety: “If a party introduces all or part of a

writing or recorded statement, an adverse party may require the introduction,

at that time, of any other part--or any other writing or recorded statement--

that in fairness ought to be considered at the same time.” The comment to

Pa.R.E. 106 explains:

      The purpose of Pa.R.E. 106 is to give the adverse party an
      opportunity to correct a misleading impression that may be
      created by the use of a part of a writing or recorded statement
      that may be taken out of context. This rule gives the adverse
      party the opportunity to correct the misleading impression at the
      time that the evidence is introduced. The trial court has discretion
      to decide whether other parts, or other writings or recorded
      statements,     ought      in   fairness   to     be    considered
      contemporaneously with the proffered part.

      Here, L.C. was asked about her age during the sexual assaults. In her

statement to law enforcement, L.C. had written that she was unsure of her

“exact age at any point.” During cross-examination, defense counsel implied

that L.C. was uncertain when the assaults occurred. The trial court permitted

                                      -6-
J-A04044-17



L.C. to read her entire statement during re-direct, including where she had

written that the abuse began in 2004 while she still lived in New York.

      We agree with the trial court that L.C.’s entire statement needed to be

read in order “to correct the misleading impression” given by defense counsel

that L.C.’s memory was vague or flawed when only a portion of her written

statement had been “taken out of context.” Cmt. to Pa.R.E. 106. The entirety

of the statement clarified that L.C. merely could not recall her precise age at

the time of each assault, not that she was unaware of or lying about the

timeframe for Appellant’s course of conduct. Accordingly, the entirety of L.C.’s

written statement was properly introduced, because it “ought in fairness to be

considered contemporaneously with the proffered part.” Id.

      As for Appellant’s argument that the trial court improperly admitted

L.C.’s out-of-court statements into evidence as prior consistent statements,

and, “therefore, inadmissible hearsay,” Appellant’s Brief at 11, this argument

also lacks merit, as L.C.’s statements would also have been admissible as prior

consistent statements pursuant to Pa.R.E. 613(c). Rule 613(c) allows for the

introduction of prior consistent statements of a witness whose credibility has

been attacked with allegations of faulty memory or recent fabrication.

Commonwealth v. Harris, 852 A.2d 1168 (Pa. 2004).             Here, Appellant’s

counsel sought to use L.C.’s written statement to establish that her memory

was faulty concerning her age when the assaults occurred.            Thus, the

remainder of the written statement was admissible to rehabilitate L.C.’s

credibility by demonstrating the consistency of her account of Appellant’s

                                     -7-
J-A04044-17



sexual abuse. Consequently, all sub-claims within Appellant’s first issue are

meritless.

                           Admission of Recorded Calls

       Appellant raises two challenges to the admission of the recorded phone

calls between V.G. and M.C.: (1) they were “irrelevant”; and (2) they were

“not subject to a hearsay exception.”            Appellant’s Brief at 14.4    The

Commonwealth answers that “[t]he trial court properly permitted the
____________________________________________


4 In his statement of errors complained of on appeal, Appellant also asserted
that the recorded telephone calls were erroneously admitted –

       Because the statements by [V.G.] were not in furtherance of a
       conspiracy, Appellant’s inability to cross-examine her constituted
       a violation of his right to confront a witness against him under the
       Pennsylvania and United States Constitutions as she exercised her
       right to not incriminate herself by not testifying at Appellant’s
       trial[.]

Statement of Errors Complained of on Appeal, 12/20/16, at 1 ¶ 3.b. However,
his “Questions Presented” in his brief to this Court makes no mention of the
right to confront a witness, the Confrontation Clause, or any similar
challenge. Appellant’s Brief at 5 ¶ II. He only attacks the admission of the
phone calls as “contain[ing] irrelevant and prejudicial hearsay.” Id. He also
makes no reference to confrontation anywhere else in his brief. Id. at 14-
18. Accordingly, he has abandoned this challenge.

Assuming this issue were not waived, we would agree with the trial court, TCO
at 17, that the recorded telephone calls were not testimonial in nature and
thus the Confrontation Clause does not apply. See Commonwealth v. Yohe,
79 A.3d 520, 530-31 & nn.10-11 (Pa. 2013) (quoting Crawford v.
Washington, 541 U.S. 36, 51-56 (2004) (describing the class of testimonial
statements covered by the Confrontation Clause)). V.G.’s statements in the
recorded calls were not “solemn declaration[s] or affirmation[s] made for the
purpose of establishing some fact.” Id. at 531 (quoting Crawford, 541 U.S.
at 53-56).      Consequently, they were non-testimonial, and, ergo, the
Confrontation Clause does not apply. See TCO at 17. Hence, our conclusion
that none of Appellant’s sub-claims challenging the admission of the recorded
calls merits relief would not change.

                                           -8-
J-A04044-17



introduction of statements made by a co-conspirator in furtherance of the

conspiracy.” Commonwealth’s Brief at 7. We will address each of Appellant’s

sub-claims in turn.

                                 Relevance

      The Commonwealth argues that V.G.’s statements in the recorded calls

were “relevant to establish the existence of a conspiratorial relationship

between [V.G.] and [Appellant] as well as the substantive offense of

Intimidation of Witnesses or Victims.”    Commonwealth’s Brief at 9.      The

Commonwealth also claims that “[t]he conspiratorial relationship between

[Appellant] and [V.G.] is readily apparent in the content of the recorded

conversations.” Id. at 10.

      “All relevant evidence is admissible, except as otherwise provided by

law. Evidence that is not relevant is not admissible.” Pa.R.E. 402. “Evidence

is relevant if: (a) it has any tendency to make a fact more or less probable

than it would be without the evidence; and (b) the fact is of consequence in

determining the action.” Pa.R.E. 401.

      Here, Appellant was charged with multiple counts of witness intimidation

and conspiracy to commit witness intimidation. The phone calls were relevant,

because they provided contemporaneous evidence of Appellant’s co-

conspirator’s attempt to intimidate L.C. and M.C. into withholding information

and retracting their reports to law enforcement. Although Appellant is correct

that the Commonwealth did not provide evidence that he caused the phone

calls to be made or even knew about them before they occurred, Appellant

                                    -9-
J-A04044-17



eventually learned about V.G.’s offer to M.C. and agreed to participate in the

intimidation, as evidenced by the promissory note.        Appellant also never

provided an alternative explanation for executing the promissory note, such

as a genuine, avuncular desire to contribute funds for L.C.’s education. See

N. T. Trial at 333-34, 337, 339. The recorded calls provided context for the

introduction of the promissory note that he admitted to signing during his trial

testimony and, ergo, had a tendency to make the fact that the promissory

note was related to a bribe more probable than it would be without this

evidence. See Pa.R.E. 401. Accordingly, even if he did not tell V.G. to call

M.C., the fact that he signed the promissory note demonstrates that he

eventually became aware of the existence of and content of the phone calls

and approved of them, which were designed for his benefit. Consequently,

admission of the recorded calls was of consequence in determining the action,

and, hence, the content of the recorded calls was relevant.5

                                   Hearsay Exception

       The Commonwealth counters Appellant’s assertion that the recorded

calls were not subject to a hearsay exception by arguing that the calls “fall

well within the exception for statements made by co-conspirators under

Pa.R.E. 803(25)(E).” Commonwealth’s Brief at 7.



____________________________________________


5For an additional explanation of the connection between the recorded calls
and these charges, see below under the heading “Sufficiency of the
Evidence.”


                                          - 10 -
J-A04044-17



      Pa.R.E. 803(25)(E) states:

      The following are not excluded by the rule against hearsay,
      regardless of whether the declarant is available as a witness: . . .

         (25)      An Opposing Party’s Statement. The statement
         is offered against an opposing party and: . . .

            (E) was made by the party’s coconspirator during and
            in furtherance of the conspiracy.

This Court has articulated the standard for admitting evidence pursuant to this

exception to the rule against hearsay as follows:

      To lay a foundation for the co-conspirator exception to the hearsay
      rule, the Commonwealth must prove that: (1) a conspiracy
      existed between declarant and the person against whom the
      evidence is offered and (2) the statement sought to be admitted
      was made during the course of the conspiracy. In addition, there
      must be evidence other than the statement of the co-conspirator
      to prove that a conspiracy existed.

      The order of proof is within the discretion of the lower court, which
      may, upon only slight evidence of the conspiracy, admit such
      statements subject to later proof of the conspiracy.

Commonwealth v. Feliciano, 67 A.3d 19, 27 (Pa. Super. 2013) (en banc)

(emphasis added) (citations omitted).

      Here, the statements of Appellant’s co-conspirator, V.G., during the

recorded calls could be interpreted as evidence (however slight) of a

conspiracy between Appellant and V.G., because V.G. offered funds to M.C. in

order to benefit Appellant. “[E]vidence other than the statement of the co-

conspirator” was also offered “to prove that a conspiracy existed,” Feliciano,

67 A.3d at 27, in the form of the promissory note -- which Appellant admitted

signing -- received by L.C.’s family that promised to pay $40,000 for L.C.’s


                                     - 11 -
J-A04044-17


education.     Accordingly, the recorded phone calls were properly admitted

pursuant to an exception to the rule against hearsay. Consequently, all of

Appellant’s sub-claims challenging the admission of the recorded calls merit

no relief.

                            Sufficiency of the Evidence

       Appellant raises a sufficiency claim:        “The evidence at trial was

insufficient to sustain each of Appellant’s convictions for Intimidation of a

Witness or Conspiracy to commit the same, as the evidence established only

financial inducement.” Appellant’s Brief at 18.6

       “Whether sufficient evidence exists to support the verdict is a question

of law; our standard of review is de novo and our scope of review is plenary.”

Commonwealth v. Hutchison, 164 A.3d 494, 497 (Pa. Super.) (citations

omitted), appeal denied, 176 A.3d 231 (Pa. 2017).

                                 Witness Intimidation

       Appellant was convicted of intimidation of a witness or victim pursuant

to two different subsections of 18 Pa.C.S. § 4952(a) – i.e., § 4952(a)(1) and

§ 4952(a)(3), which state:

       (a) Offense defined.--A person commits an offense if, with the
       intent to or with the knowledge that his conduct will obstruct,
       impede, impair, prevent or interfere with the administration of
       criminal justice, he intimidates or attempts to intimidate any
       witness or victim to:
____________________________________________


6 Appellant does not challenge the sufficiency of the evidence to support his
conviction for intimidation in a child abuse case pursuant to 18 Pa.C.S.
§ 4958(a)(2)(ii). See Appellant’s Brief at 18-19.

                                          - 12 -
J-A04044-17


           (1) Refrain from informing or reporting to any law
           enforcement officer, prosecuting official or judge concerning
           any information, document or thing relating to the
           commission of a crime. . . .

           (3) Withhold any testimony, information, document or thing
           relating to the commission of a crime from any law
           enforcement officer, prosecuting official or judge.

        Appellant argues that the evidence failed to establish that he made any

threat or intimidated any witness or victim.           Appellant maintains that the

Commonwealth relied on financial inducement alone and claims that is not

sufficient to constitute the elements of the charges.

        In Commonwealth v. Doughty, 126 A.3d 951 (Pa. 2015), the

Supreme      Court    of   Pennsylvania        addressed   the   elements   that   the

Commonwealth must establish in order to prove witness intimidation pursuant

to § 4952(a)(3), when the defendant had made a pecuniary offer to a witness.

Our Supreme Court stated: “Whether an offer of a pecuniary or other benefit

contains sufficient indicia of intimidation is to be determined by the fact finder

and assessed under the totality of the circumstances, cognizant that proof of

manifest threats is not required.” Id. at 957. As this Court summarized in

Commonwealth v. Von Evans, 163 A.3d 980, 984–85 (Pa. Super.), appeal

denied, 170 A.3d 1023 (Pa. 2017):

        Applying this general principle to a case in which the defendant
        made a pecuniary offer to his wife not to testify at his aggravated
        assault trial, the Supreme Court first analyzed the explicit
        language of the Witness Intimidation statute.[7] The Supreme
        Court observed that the original version of the Witness
        Intimidation statute used the term “induce.” Doughty, 126 A.3d
____________________________________________


7   The appellant in Von Evans was convicted of 18 Pa.C.S. § 4952(a)(6).

                                          - 13 -
J-A04044-17


     at 954. The legislature later amended the Witness Intimidation
     statute, replacing the term “induce” with “intimidates.” Id. at
     953–54.

     The Doughty Court, thus, concluded that the fact-finder cannot
     infer “intimidation” from the mere offer of a pecuniary benefit not
     to testify. Id. at 957. Rather, there must be other evidence from
     which the fact-finder can infer intimidation, such as a prior
     relationship between the defendant and victim or the manner in
     which the defendant made the pecuniary offer not to testify[.]

Although the appellant in Doughty was convicted of 18 Pa.C.S. § 4952(a)(3)

and the appellant in Von Evans was convicted of § 4952(a)(6), we find

nothing in the reasoning of either case limiting their analyses to those two

subsections. Instead, the rationale of both cases can be extrapolated for 18

Pa.C.S. § 4952(a)(1).

     Here, based upon Doughty, the trial court asserted:

     In this case, while the Commonwealth did show evidence of
     pecuniary inducement, in the form of the promissory note signed
     by [Appellant], the Commonwealth presented further evidence in
     the form of transcribed phone calls between [M.C. and V.G., who]
     is Appellant’s girlfriend and the mother of his children. In these
     phone conversations, [M.C.] and [V.G.] discuss the amount of
     money that [Appellant] and [V.G.] will send to [L.C.]’s family if
     they drop the charges.

     [V.G.] repeatedly talks of the difficulties these charges are causing
     her and her family. She states that she cries and cries and that
     she is going to die. In the first conversation, [V.G.] states “It was
     told - It was told to him, to do it and sign it. He didn’t want to
     accept that because that would be accepting that he is guilty. I
     told him I was going to die here.” Throughout these phone
     conversations, [V.G.] repeatedly discusses the pain she and
     [Appellant] are going through as a result of these charges. In
     addition, [L.C.] testified that while the abuse was ongoing,
     [Appellant] would tell her not to tell anyone or something bad
     would happen.

     When looking at the totality of the circumstances, [Appellant] and
     [V.G.] intimidated and conspired to intimidate [L.C.]. [Appellant]

                                    - 14 -
J-A04044-17


      told [L.C.] that if she reported the abuse to anyone, something
      bad would happen. [Appellant] and [V.G.] attempted to pay [L.C.]
      money in exchange for her dropping the charges. Further, [V.G.]
      would repeatedly tell [M.C.] about the pain these charges were
      causing her and her family, even stating that she was going to
      die. Therefore, there was sufficient evidence put forth by the
      Commonwealth to the jury for them to find [Appellant] guilty of
      the intimidation charges above.

TCO at 7-8 (citations to the record omitted). We agree with the trial court’s

analysis, but we also note that, in addition to the evidence mentioned by the

trial court, including the admission of the phone calls themselves, M.C.

testified as to the content of the conversations between herself and V.G. about

the offer of money to retract the accusations against Appellant. N. T. Trial at

205-13. M.C. further testified that, when she received the promissory note,

she recognized the signature on it as Appellant’s and the handwriting on its

mailing envelope as V.G.’s. Id. Additionally, Appellant admitted during his

trial testimony that he signed the promissory note and was following V.G.’s

instructions.   Id. at 334-45, 339.          Thus, under the totality of the

circumstances, the evidence was more than sufficient to support Appellant’s

conviction for witness intimidation. Von Evans, 163 A.3d at 984–85.

                                 Conspiracy

      Appellant also insists that the recorded calls do not establish that a

conspiracy existed, because there was no proof that Appellant caused those

phone calls to be made. Appellant’s Brief at 18.

      Appellant was convicted of conspiracy to commit witness intimidation

pursuant to 18 Pa.C.S. § 903(a), which defines conspiracy as:



                                    - 15 -
J-A04044-17


      A person is guilty of conspiracy with another person or persons to
      commit a crime if with the intent of promoting or facilitating its
      commission he:

         (1) agrees with such other person or persons that they or
         one or more of them will engage in conduct which
         constitutes such crime or an attempt or solicitation to
         commit such crime; or

         (2) agrees to aid such other person or persons in the
         planning or commission of such crime or of an attempt or
         solicitation to commit such crime.

A criminal conspiracy conviction requires proof of:

      (1) an intent to commit or aid in an unlawful act, (2) an agreement
      with a co-conspirator and (3) an overt act in furtherance of the
      conspiracy. Because it is difficult to prove an explicit or formal
      agreement to commit an unlawful act, such an act may be proved
      inferentially by circumstantial evidence, i.e., the relations,
      conduct or circumstances of the parties or overt acts on the part
      of the co-conspirators.

      Circumstantial evidence can include, but is not limited to, the
      relationship between the parties, the knowledge of and
      participation in the crime, and the circumstances and conduct of
      the parties surrounding the criminal episode. These factors may
      coalesce to establish a conspiratorial agreement beyond a
      reasonable doubt where one factor alone might fail.

Commonwealth v. Thomas, 65 A.3d 939, 943 (Pa. Super. 2013) (internal

citations and quotation marks omitted) (some formatting added).

      Here, the trial court summarized the evidence of conspiracy as follows:

      [T]he Commonwealth provided evidence that [Appellant] and
      [V.G.] conspired to send . . . $40,000.00 [to L.C.] in exchange for
      dropping the charges against him. Further, [V.G.], the co-
      conspirator, discussed the preparation of the document and the
      strain the charges were causing her family with her sister, [M.C.].
      The document was prepared in the Dominican Republic, where
      [Appellant] was staying.




                                    - 16 -
J-A04044-17



TCO at 8-9. Additionally, during his trial testimony, Appellant admitted to

signing the promissory note at V.G.’s request. Appellant also returned to the

United States from the Dominican Republic after L.C.’s family had received

the promissory note.       The jury could infer from this timing that Appellant

returned, because he believed that L.C. would retract her accusations against

him now that the bribe had been received. All of these factors coalesce to

establish a conspiratorial agreement beyond a reasonable doubt – specifically,

that Appellant and V.G. agreed to intimidate L.C. and her family into retracting

their report to law enforcement and withholding any additional information

from law enforcement. See 18 Pa.C.S. § 903(a); Thomas, 65 A.3d at 943.

      Accordingly,   the    evidence   was sufficient   to   support   Appellant’s

convictions for witness intimidation and conspiracy. Consequently, Appellant’s

final issue merits no relief.

      Judgment of sentence affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 03/27/2018




                                       - 17 -